                                                                                               VENABLE LLP
                                                                                           1   Sarah S. Brooks (SBN 266292)
                                                                                               ssbrooks@venable.com
                                                                                           2   2049 Century Park East, Suite 2300
                                                                                               Los Angeles, California 90067
                                                                                           3   Telephone: (310) 229-9900
                                                                                               Facsimile: (310) 229-9901
                                                                                           4

                                                                                           5   Attorneys for Plaintiff Canon Inc.
                                                                                           6

                                                                                           7

                                                                                           8                       UNITED STATES DISTRICT COURT
                                                                                           9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                          10
                                                                                               CANON INC., a Japanese corporation,    Case No. 2:21-cv-02075 JVS (PVCx)
                                                                                          11
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                                                  Plaintiff,          Honorable James V. Selna
                                                                                          12
                                                                                                            v.
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   SUN DATA SUPPLY, INC., a               ORDER ON JOINT STIPULATION,
                                                                           310-229-9900




                                                                                               California corporation,                CONSENT JUDGMENT, AND
                                                                                          14                                          PERMANENT INJUNCTION
                                                                                          15
                                                                                                                  Defendant.

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28



                                                                                                    ORDER ON JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
                                                                                           1         WHEREAS, Plaintiff brought this suit against Defendant for infringement of
                                                                                           2   Plaintiff’s U.S. Patent Nos. 10,209,667 (the “’667 patent”); 10,289,060 (the “’060
                                                                                           3   patent”); 10,289,061 (the “’061 patent”); 10,295,957 (the “’957 patent”);
                                                                                           4   10,488,814 (the “’814 patent”); 10,496,032 (the “’032 patent”); 10,496,033 (the
                                                                                           5   “’033 patent”); 10,514,654 (the “’654 patent”); 10,520,881 (the “’881 patent”); and
                                                                                           6   10,520,882 (the “’882 patent”) (collectively, “Asserted Patents”) based on
                                                                                           7   Defendant’s unauthorized importation, sale, and/or offer for sale of certain toner
                                                                                           8   supply containers, including toner supply containers having the following product
                                                                                           9   designations: D28CAC3320BA-K; D28CAC3320CA-K; D28CAC3320MA-K;
                                                                                          10   D28CAC3320YA-K; NCGPR58K; NCGPR58C; NCGPR58M; and NCGPR58Y
                                                                                          11   (“Named Products”);
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12         WHEREAS, without admitting any wrongdoing, Defendant wishes to
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   conclude this litigation at Plaintiff’s initial pleading stage without contesting
                                                                           310-229-9900




                                                                                          14   infringement, validity, or enforceability of any claims of the Asserted Patents; and
                                                                                          15         WHEREAS, Plaintiff and Defendant, through their respective counsel,
                                                                                          16   hereby agree to entry of this Joint Stipulation, Consent Judgment, and Permanent
                                                                                          17   Injunction (“Consent Judgment”), subject to the approval of the Court;
                                                                                          18         NOW, THEREFORE, IT IS HEREBY STIPULATED, ORDERED, AND
                                                                                          19   ADJUDGED:
                                                                                          20         1.     This is an action for patent infringement under the patent laws of the
                                                                                          21   United States, Title 35 of the United States Code.
                                                                                          22         2.     This Court has jurisdiction over Defendant and the subject matter of
                                                                                          23   this action under 28 U.S.C §§ 1331 and 1338(a). Venue is proper in this Court
                                                                                          24   pursuant to 28 U.S.C § 1400(b).
                                                                                          25         3.     Plaintiff is the owner of all right, title, and interest in and to the
                                                                                          26   Asserted Patents.
                                                                                          27         4.     Defendant has imported, sold, and/or offered for sale in the United
                                                                                          28   States the toner supply containers accused of infringement in this action, including

                                                                                                                                           1
                                                                                                          JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
                                                                                           1   but not limited to the Named Products.
                                                                                           2         5.     Defendant does not contest, solely for purposes of this lawsuit and any
                                                                                           3   proceeding to enforce this Consent Judgment, that all of claims 1, 3, 6-8, 11, 12,
                                                                                           4   14, 17-19, and 23 of the ’667 patent, claims 1, 2, 6-8, 11, 12, and 16-18 of the ’060
                                                                                           5   patent, claims 1-3, 6-8, 11-14, 17-19, and 23 of the ’061 patent, claims 1, 2, 4, 7-9,
                                                                                           6   12-14, 16, 19-21, and 25 of the ’957 patent, claims 1, 4, 7-9, 12, 13, 16, 19-21, and
                                                                                           7   25 of the ’814 patent, claims 1, 4, 7-9, 12, 13, 16, 19-21, 25, 26, 29, 32-34, 37, 38,
                                                                                           8   41, 44-46, 49, 50, 53, 56-58, and 61 of the ’032 patent, claims 1, 5, 8-10, 13, 14,
                                                                                           9   18, 21-23, and 26-28 of the ’033 patent, claims 1, 3-5, 8, 10-12, 46, 48-50, 53, and
                                                                                          10   55-57 of the ’654 patent, claims 1, 5, 8-10, 13, 14, 18, 21-23, and 25 of the ’881
                                                                                          11   patent, and claims 1, 6-8, 11, and 16-18 of the ’882 patent are valid, enforceable,
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   and infringed by the Named Products.
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13         6.     Judgement is entered for Plaintiff and against Defendant on the claims
                                                                           310-229-9900




                                                                                          14   asserted in Plaintiff’s complaint.
                                                                                          15         7.     Effective as of the date this Consent Judgment is entered by the Court,
                                                                                          16   Defendant and its subsidiaries, affiliates, officers, directors, agents, servants,
                                                                                          17   employees, successors, and assigns, and all other persons and organizations in
                                                                                          18   active concert or participation with any of the foregoing, are hereby permanently
                                                                                          19   enjoined and restrained from engaging in any of the following activities:
                                                                                          20                (a)    making, using, selling, or offering for sale in the United States,
                                                                                          21   or importing into the United States, during the remaining term of the Asserted
                                                                                          22   Patents, (i) any of the Named Products, (ii) any other toner supply container that
                                                                                          23   has a track as depicted in attached Appendix A or B and falls within the scope of at
                                                                                          24   least one claim of at least one Asserted Patent, and (iii) any other toner supply
                                                                                          25   container that is not more than colorably different from (i) or (ii) and falls within
                                                                                          26   the scope of at least one claim of at least one Asserted Patent;
                                                                                          27                (b)    otherwise directly infringing, contributorily infringing, or
                                                                                          28   inducing infringement of any of the claims of the Asserted Patents with respect to

                                                                                                                                           2
                                                                                                          JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
                                                                                           1   (i) any of the Named Products, (ii) any other toner supply container that has a track
                                                                                           2   as depicted in attached Appendix A or B and falls within the scope of at least one
                                                                                           3   claim of at least one Asserted Patent, and (iii) any other toner supply container that
                                                                                           4   is not more than colorably different from (i) or (ii) and falls within the scope of at
                                                                                           5   least one claim of at least one Asserted Patent; and
                                                                                           6                (c)    assisting, aiding, or abetting any other person or business entity
                                                                                           7   in engaging in or performing any of the activities referred to in subparagraphs (a)
                                                                                           8   and (b) above.
                                                                                           9         8.     Defendant and Plaintiff shall bear their own costs and attorney fees.
                                                                                          10         9.     This Consent Judgment constitutes a final judgment concerning the
                                                                                          11   subject matter of this action.
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13
                                                                           310-229-9900




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                          3
                                                                                                          JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
                                                                                           1         10.     Defendant waives any right to appeal from this Consent Judgment.
                                                                                           2         11.     Upon entry of this Consent Judgment, this action is dismissed, with
                                                                                           3   prejudice; provided, however, that this Court shall retain jurisdiction to enforce the
                                                                                           4   terms and provisions of this Consent Judgment.
                                                                                           5

                                                                                           6   STIPULATED AND CONSENTED TO:
                                                                                           7

                                                                                           8   Dated: June 22, 2021                           VENABLE LLP
                                                                                           9
                                                                                                                                              /s/ Sarah S. Brooks
                                                                                          10
                                                                                                                                              Sarah S. Brooks
                                                                                          11                                                  Attorneys for Plaintiff Canon Inc.
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   Dated: June 22, 2021                           ROBINS KAPLAN LLP
                                                                           310-229-9900




                                                                                          14
                                                                                                                                              /s/ Tommy H. Du
                                                                                          15
                                                                                                                                              Tommy H. Du
                                                                                          16                                                  Attorneys for Sun Data Supply, Inc.
                                                                                          17

                                                                                          18

                                                                                          19   SO ORDERED:

                                                                                          20

                                                                                          21   Dated : June 23, 2021
                                                                                                                                             The Honorable James V. Selna
                                                                                          22                                                 United States District Judge
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                         4
                                                                                                           JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
                                                                                                                                 ATTESTATION
                                                                                           1

                                                                                           2         I am the ECF user whose identification and password are being used to file
                                                                                           3   this document. Pursuant to Civil Local Rule 5-1(i), I hereby attest that all
                                                                                           4   signatories have concurred in this filing.
                                                                                           5         I declare under penalty of perjury under the laws of the State of California
                                                                                           6   that the foregoing is true and correct, and that this attestation was signed on June
                                                                                           7   22, 2021 in Los Angeles, California.
                                                                                           8
                                                                                                Dated: June 22, 2021                          VENABLE LLP
                                                                                           9

                                                                                          10                                                  /s/ Sarah S. Brooks
                                                                                          11                                                  Sarah S. Brooks
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                                                                              Attorneys for Plaintiff Canon Inc.
                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13
                                                                           310-229-9900




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28                                            B-3
                                                                                                         JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
